          Case 3:21-cv-00109-MMD-CLB Document 48 Filed 08/13/21 Page 1 of 10




                                      UNITED STATES DISTRICT COURT
1

2                                         DISTRICT OF NEVADA

3                                                ***

4         URBAN OUTFITTERS, INC.,                        Case No. 3:21-cv-00109-MMD-CLB
5
                         Plaintiff,                     ORDER GRANTING MOTION TO STAY
6           v.                                                   DISCOVERY

7         DERMODY OPERATING COMPANY,                                [ECF No. 31]
          LLC, et. al.,
8
9                        Defendants.

10

11            Currently pending before the Court is Defendant Dermody Operating Company,
12   LLC’s (“Dermody”) motion to stay discovery, (ECF No. 31), which was joined by Defendant
13   United Construction Co. (“United”) (collectively “Defendants”), (ECF No. 32). Plaintiff Urban
14   Outfitters, Inc. (“Urban”), responded to the motion, (ECF No. 35), and Defendants replied.
15   (ECF Nos. 39, 40.) The Court has reviewed the relevant pleadings and papers, and, for the
16   reasons set forth below, the motion to stay is granted.
17   I.       BACKGROUND
18            A.    FACTUAL SUMMARY
19            In 2011 Urban contracted with Defendants to build a distribution and fulfillment
20   center located at 12055 Moya Boulevard, Reno, Nevada (“the Site”). (ECF No. 1 at 1-3.)
21   Defendants agreed to develop, design, and construct the center consisting of a building
22   containing approximately 462,720 square feet, associated driveways, parking areas,
23   landscaped areas, on-site utilities and facilities, and ancillary improvements on the Site.
24   (ECF No. 1-1 at 14.) The building was constructed between 2011 and 2012, and Urban
25   was provided a “Certificate of Occupancy” on February 2, 2012. (Id. at 69.)
26

27



                                                  -1-
      Case 3:21-cv-00109-MMD-CLB Document 48 Filed 08/13/21 Page 2 of 10




1           Urban claims it later became aware of alleged construction defects on the Site.

2    Starting in April 2019, Urban alleges it experienced problems with the roof and its assembly.

3    (Id. at 50.) Subsequently, Urban claims it identified additional construction defects on the

4    Site, which included: (1) heaving, settlement and cracking of the asphalt and concrete

5    paving in and around the truck dock area; (2) structural failure of the exterior stairs and

6    bollards; and (3) cracking and vertical displacement of the southwest corner of the docking

7    bay structure including interior and exterior cracking of various building components. (ECF

8    No. 1 at 9.) Urban claims the origins of these issues are related to the original construction,
9    and it will have to pay for various repairs. (Id. at 9-11.)
10          B.     PROCEDURAL HISTORY
11          On March 3, 2021—approximately 9 years after the construction was completed—
12   Urban filed a complaint against Defendants. (ECF No. 1.) Urban asserts various claims
13   against Defendants such as breach of contract, breach of covenant of good faith and fair
14   dealing, negligence, and breach of express warranties, which arise from the alleged
15   defective construction of the Site. (Id. at 11-16.)
16                 1.      MOTIONS TO DISMISS
17          In response to the complaint, United and Dermody each filed a motion to dismiss for
18   failure to state a claim. (ECF Nos. 10, 12.) In both motions, Defendants argue Urban’s

19   claims must be dismissed because: (1) the claims in the complaint are precluded by

20   Nevada’s 6-year statute of repose; (2) these claims were not revived by the Nevada

21   Legislature’s 2019 amendment to NRS 11.202, which extended the repose period to 10

22   years; (3) Urban’s contract claims are precluded by Nevada’s 6-year statute of limitations;

23   and (4) the negligence claim is barred by the economic loss doctrine. (ECF No. 10 at 9-17;

24   ECF No. 12 at 4-15.)

25          In support of its motion to dismiss, Dermody also filed a “Request for Judicial Notice,”

26   which appended several public records, which United joined. (ECF Nos. 13, 14, 17.) These

27   documents include: (1) United’s building permits for the different elements of construction,



                                                     -2-
         Case 3:21-cv-00109-MMD-CLB Document 48 Filed 08/13/21 Page 3 of 10




1    dated June 28, 2011, August 2, 2011, May 19, 2011, and July 15, 2011; (2) the “Certificate

2    of Substantial Completion” for the Site issued on February 2. 2012; and (3) the “Certificate

3    of Occupancy” for the Site issued on February 2, 2021. (ECF Nos. 14, 13-2, 13-3.) These

4    documents, if judicially noticed, are critical in that they trigger the “substantial completion

5    date” as defined by Nevada’s statute of repose. (ECF No. 10 at 12.) 1

6            On April 16, 2021, Urban opposed both motions to dismiss. (ECF Nos. 20, 22.) In

7    response to both motions, Urban argued: (1) the 2019 Amendments to Nevada’s statute of

8    repose, which extended the period from 6 to 10 years, retroactively applies to this case and
9    therefore the case was filed within the repose period; (2) the retroactive application of the
10   statute does not deprive Defendants of substantive rights; (3) retroactive application
11   preserves Urban’s claims under a rational basis approach; and (4) the economic loss
12   doctrine does not apply to Urban’s negligence claim because the Defendants are not design
13   professionals. (ECF No. 20 at 16-22; ECF No. 22 at 11-18.)
14           In response to United’s motion to dismiss, Urban also argued that, in the alternative
15   to dismissal, Urban should be granted leave to amend the complaint to add a new
16   defendant, GAF Materials, Inc. (“GAF”) and additional claims of fraud against United and/or
17   Dermody. (Id. at 22-23.)
18                 2.     MOTION TO STAY AND MOTION TO AMEND

19           On May 19, 2021, Dermody filed a Motion to Stay Discovery, which United joined.

20   (ECF Nos. 31, 32.) Dermody argues discovery should be stayed because: (1) the pending

21   motions to dismiss are dispositive of the entire case; (2) ruling on the motions does not

22   require discovery; and (3) a “preliminary peek” of the motions demonstrates Defendants’

23   motions to dismiss will likely be granted. (ECF No. 31 at 5-6.)

24

25
     1      Attached as “Exhibit A” to Urban’s Complaint is “Exhibit A-5, Appendix A”, (ECF No.
     1-1 at 65-76), which is a letter prepared by Madsen, Kneppers & Associates that expressly
26   states the “Certificate of Occupancy” was received by Urban on February 2, 2012. (ECF No.
     1-1 at 69.) This document, along with all other documents that constitute “Exhibit A,” was
27   attached to the Complaint. (See ECF No.1 at 17) (table of exhibits.)



                                                   -3-
       Case 3:21-cv-00109-MMD-CLB Document 48 Filed 08/13/21 Page 4 of 10




1           In response to the motion to stay, Urban filed two documents. (ECF Nos. 34, 35.)

2    First, Urban filed a motion for leave to amend the complaint. (ECF No. 34.) Urban claims it

3    filed the motion for two reasons: (1) to comply with the Local Rules for requesting leave to

4    file an amended complaint; and (2) to further explain and elaborate on the basis for the

5    requested amendment it previously asserted in its opposition to United’s motion to dismiss.

6    (Id. at 1, 4.) Urban’s requested amendment seeks to add claims for: (1) fraud, deceptive

7    trade practices and civil conspiracy against United and GAF; (2) civil aiding and abetting

8    against GAF; and (3) to expand its allegations related to its breach of contract claim against
9    United. (Id. at 5-8.)
10          In addition, Urban filed an opposition to the motion to stay. (ECF No. 35.) In the
11   opposition, Urban argues the motion to amend moots Defendants’ motion to stay.
12   According to Urban, if the motion to amend is granted, the new claims for deceptive trade
13   practices, fraud, civil conspiracy, and civil aiding and abetting claims are not precluded by
14   the statute of repose and therefore a stay is not warranted. (Id. at 2.)
15          Dermody replied on May 28, 2021, which United also joined. (ECF Nos. 39, 40.)
16   Defendants argue the motion to stay should be granted because: (1) Urban failed to oppose
17   the motion to stay because it failed to address any of the substantive arguments raised in
18   the motion; and (2) the motion to amend does not “moot” the motion to stay as to Dermody

19   because none of the new claims in the proposed amended complaint are asserted against

20   Dermody and thus all the claims asserted against Dermody remain subject to dismissal

21   pursuant to the statute of repose. (ECF No. 39 at 2-4.)

22   II.    LEGAL STANDARD

23          To determine if a stay is appropriate pending the ruling on a motion to dismiss, the

24   court considers the following factors: (1) whether the pending motion is potentially

25   dispositive of the case; (2) whether the motion can be decided without additional discovery;

26   and (3) whether the court is convinced that the plaintiff cannot state a claim for

27   relief. Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 603 (D. Nev. 2011); Kor Media Group,



                                                   -4-
         Case 3:21-cv-00109-MMD-CLB Document 48 Filed 08/13/21 Page 5 of 10




1    LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013); First Am. Title Ins. Co. v. Commerce

2    Assocs., LLC, No. 2:15-cv-832-RFB-VCF, 2015 WL 7188387, at *2 (D. Nev. Nov. 13,

3    2015). The court must take a “preliminary peek” at the merits of the underlying dispositive

4    motion in order to find whether the plaintiff can state a claim. Tradebay, 278 F.R.D. at

5    603. The “preliminary peek” does not prejudge the outcome of the motion; it merely

6    evaluates whether an order staying discovery is warranted. Id.

7            In conducting its review, the court also considers the goal of Federal Rule of Civil

8    Procedure 1, which provides that the Rules should “be construed, administered, and
9    employed by the court and the parties to secure the just, speedy, and inexpensive
10   determination of every action.” Fed. R. Civ. P. 1. With Rule 1 as its prime directive, the court
11   must decide whether it is more just to speed the parties along in discovery while a dispositive
12   motion is pending or to delay discovery to accomplish the inexpensive determination of the
13   case. See Big City Dynasty v. FP Holdings, L.P., 336 F.R.D. 507, 512 (D. Nev. 2020).
14   III.    ANALYSIS 2
15           A.    DEFENDANTS’ MOTIONS TO DISMISS ARE DISPOSITIVE.

16           Pursuant to the Tradebay factors, the Court must first determine whether Defendants’

17   motions to dismiss are potentially dispositive. Here, each motion primarily seeks dismissal

18   of the claims asserted against Defendants on the basis that the claims are precluded by the

19   applicable statute of repose. Nevada law imposes specific time limitations on claims arising

20   from alleged construction defects pursuant to a statute of repose. Somersett Owners Ass’n

21

22   2
             The Court rejects Urban’s contention that the filing of its “Motion to Amend” moots
     the motion to stay. First, Urban sought to amend its complaint when it filed its opposition to
23   United’s motion to dismiss, which was filed prior to the motion to stay. (ECF No. 20 at 22-
     23.) In addition, in Urban’s subsequent stand-alone motion to amend, it expressly states the
24   motion was filed to more fully elaborate on the arguments seeking amendment contained in
25   the opposition to dismiss and to comply with the Local Rules. (ECF No. 20 at 4.) Moreover,
     a review of the proposed amended complaint does not add new the claims against Dermody
26   and thus does not alter the arguments Dermody raised in its motions to dismiss or stay. For
     all these reasons, and to serve the purposes set forth in Fed. R. Civ. Pro. 1, the Court can
27   and should reach the substance of the motion to stay.



                                                   -5-
      Case 3:21-cv-00109-MMD-CLB Document 48 Filed 08/13/21 Page 6 of 10




1    v. Somersett Dev. Co., Ltd., --- P.3d ---, 2021 WL 3237184, at *1-2 n.4 (Nev. July 29, 2021).

2    Unlike a statute of limitation, a statute of repose runs whether “a litigant has pursued his

3    rights diligently, but some extraordinary circumstance prevents him from bringing a timely

4    action.” Lozano v. Montoya Alvarez, 572 U.S. 1, 10 (2014). Thus, the statute of repose

5    continues to run no matter when the cause of action is discovered. FDIC v. Rhodes, 130

6    Nev. 893, 899 (2014). If a litigant does not bring a claim within the proscribed time-period,

7    the statute of repose extinguishes the claim as a matter of law. Albano v. Shea Homes Ltd.

8    P’ship, 634 F.3d 524, 536 (9th Cir. 2011).
9           If the motions to dismiss are granted, it appears most, if not all, of the claims asserted
10   in the complaint would likely be subject to dismissal pursuant to application of the statute of
11   repose. Moreover, to the extent the claims may not be precluded by the statute of repose,
12   Defendants argue in the alternative that the claims are still precluded by the applicable
13   statute of limitations and/or economic loss doctrine. Therefore, the Court finds Defendants’
14   motions to dismiss are potentially dispositive.
15          B.     NO DISCOVERY IS NEEDED TO DECIDE THE MOTIONS TO DISMISS.
16          Next, the Court must determine whether additional discovery is necessary for a ruling
17   on the motions to dismiss. Defendants argue the motions can be decided without additional
18   discovery. (ECF No. 31 at 5-6.) Urban, however, argues that the motions could not be

19   decided without additional discovery. (ECF No. 47 at 37-39.) Specifically, Urban argues

20   discovery is needed to determines the date of “substantial completion” of the project which

21   triggers the date the statute of repose began to run in this case. (Id.) The Court rejects

22   Urban’s arguments and agrees with Defendants that discovery is not necessary for

23   resolution of the motions to dismiss.

24          Under Nevada law, the statute of repose begins to run upon “substantial completion”

25   of the construction project. NRS 11.2020. “Substantial completion” is defined by statute as

26   the date on which: “(a) [t]he final building inspection of the improvement is conducted; (b)

27   [a] notice of completion is issued for the improvement; or (c) [a] certificate of occupancy is



                                                   -6-
         Case 3:21-cv-00109-MMD-CLB Document 48 Filed 08/13/21 Page 7 of 10




1    issued for the improvement, whichever occurs later.” NRS 11.2055(1). Contrary to Urban’s

2    arguments, it submitted documents in support of its Complaint which expressly state that it

3    received a “Certificate of Occupancy” on February 2, 2012. (ECF No. 1-1 at 69.) Moreover,

4    even if Urban did not include this information with the Complaint, Dermody filed a “Request

5    for Judicial Notice,” which appears to contain public records that contain documents relating

6    to the inspection dates of the property, the “Certificate of Occupancy”, and the “Certificate

7    of Substantial Completion.” (ECF Nos. 13, 14.) If the District Court takes judicial notice of

8    these public records, discovery is not needed to determine the date of “substantial
9    completion,” which Nevada law expressly defines as occurring on either: the date of the final
10   inspection, the date of the notice of completion, and/or the date the certificate of occupancy
11   is issued. 3
12           C.     THE COURT IS CONVINCED THE MOTIONS ARE LIKELY TO BE
                    GRANTED.
13
             Finally, the Court must conduct a “preliminary peek” of the motions to dismiss to
14
     determine whether a stay is warranted. In conducting this preliminary peek, it is the Court’s
15
     duty is to ensure an inexpensive determination of this action, and delaying discovery would
16
     prevent economic waste, since conducting discovery before the ruling on the motions to
17
     dismiss would be futile. Having conducted this preliminary peek, the Court finds a stay is
18
     warranted.
19
             The crux of the issues presented in Defendants’ motions to dismiss are primarily
20
     centered upon the application of Nevada’s statute of repose to Urban’s claims—i.e., what
21

22
     3      A court may take judicial notice of a fact that is generally known and which is not
23   subject to dispute, and deemed authentic. Fed. R. Evid. 201; Khoja v. Orexigen
     Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018). “[A] court may take judicial notice of
24   matters of public record without converting a motion to dismiss into a motion for summary
25   judgment.” Id. For purposes of this motion, this Court does not determine whether judicial
     notice will be taken of these documents. Rather, for purposes of ruling on the motion to stay,
26   the Court simply notes that if the District Court takes judicial notice of these documents,
     which is permitted under the Rules of Evidence and Ninth Circuit law, no discovery would
27   be necessary.



                                                  -7-
      Case 3:21-cv-00109-MMD-CLB Document 48 Filed 08/13/21 Page 8 of 10




1    repose period applies and whether recent amendments to the repose period may be

2    applied “retroactively” to revive claims that appear to have been previously extinguished.

3    Based on the Court’s “preliminary peak” of the motions, and the Court’s review of recent

4    decisions issued by the Nevada Supreme Court, the Court is fairly convinced Defendants’

5    motions to dismiss will likely be granted— regardless of which repose period applies.

6           Nevada’s statute of repose for construction-defect claims is defined by NRS 11.202.

7    Donnelly v. Anthony & Sylvan Pools Corp., 134 Nev. 932, 2018 WL 6818539 at *1

8    (December 21, 2018). NRS 11.202 covers all claims against a construction contractor for
9    any deficiency in “design, planning, supervision or observation of construction, or the
10   construction of an improvement . . .” regardless of the name used for the claim. NRS §
11   11.202(1); Somersett, 2021 WL 3237184, at *1-2 n.4. Prior to 2015, the deadline for the
12   statute of repose for construction claims “ranged from 6 to 12 years” after the date of
13   substantial completion, depending on the defect. Byrne v. Sunridge Builders, Inc., 475 P.3d
14   38, 41 (Nev. 2020). However, the Nevada legislature amended the statute twice, which is
15   relevant to this action.
16          First, on February 24, 2015, Nevada added a deadline to file a lawsuit against a
17   construction entity of “6 years after the substantial completion” date of the construction
18   project. NRS 11.202(1) (2015) (amended 2019). “The Nevada legislature provided that this

19   version of NRS 11.202 applies retroactively to actions in which the substantial completion

20   of the improvement to the real property occurred before the effective date [February 24,

21   2015] of this act and incorporated a one-year grace period to commence an action.” Lopez

22   v. U.S. Home Corp., No. 2:16-cv-01754-GMN-CWH, 2016 WL 6988486 at *3 (D. Nev. Nov.

23   27, 2016) (internal quotation omitted). Assuming substantial completion of the project

24   occurred in February 2012, if the 6-year statute of repose is applied Urban’s claims, these

25   claims should have been filed no later than February 2018. However, Urban did not file its

26   claims until March 2021—several years after the 6-year period expired. Thus, under the 6-

27   year statute of repose, it would appear Urban’s claims are subject to dismissal.



                                                 -8-
      Case 3:21-cv-00109-MMD-CLB Document 48 Filed 08/13/21 Page 9 of 10




1           However, on October 1, 2019, the legislature further amended NRS 11.202 to replace

2    the 6-year requirement with a longer 10-year deadline instead. NRS § 11.202(1) (2019).

3    Although the 2019 amendment also contains a retroactivity clause, the Nevada Supreme

4    Court recently indicated that it has not yet determined whether the 10-year period contained

5    applies retroactively and left resolution of this issue in a recent opinion. See Somersett, 2021

6    WL 3237184, at *1-2 n.3 (“Retroactive effect of 2019 version [statute of repose] was not a

7    matter briefed by SOA” and thus 2015 version applied to case).

8           Moreover, in this case, retroactive application of the 2019 amendment presents a far
9    more complex issue. Here, under the 2015 amendments, Urban’s claims were extinguished
10   in 2018. If the 2019 amendment applies retroactively to Urban’s claims, it would effectively
11   revive claims that were previously extinguished prior to the enactment of the recent
12   amendment. Courts are divided on this issue. At this point, the Nevada Supreme Court nor
13   the Ninth Circuit Court of Appeals has ruled on whether the most recently amended statute
14   can revive claims that were “extinguished” by the tolling of the previous statute of repose.
15          Most courts that have addressed this issue have determined that revival of an
16   extinguished claim under these circumstances would violate a defendant’s due process
17   rights. See, e.g., Harding v. K.C. Wall Prod., Inc., 250 Kan. 655, 669 (1992) (“The legislature
18   cannot revive a cause of action barred by a statute of repose, as such action would

19   constitute the taking of property without due process.”) (emphasis in original); Catholic

20   Bishop of N. Alaska v. Does 1-6, 141 P.3d 719, 725 (Alaska 2006) (“Had the legislature

21   intended to revive time-barred civil claims, it would have explicitly stated so.”) If the District

22   Court agrees with these courts, it again appears all or most of Urban’s claims—whether in

23   the current complaint or proposed amended complaint—would be subject to dismissal.

24          The undersigned recognizes that the District Court may disagree and find that

25   dismissal is not proper. However, based on the undersigned’s review of the motions,

26   statutes, and caselaw, this Court is fairly convinced that Defendants’ motions to dismiss are

27   likely to be granted.



                                                    -9-
      Case 3:21-cv-00109-MMD-CLB Document 48 Filed 08/13/21 Page 10 of 10




1          Based on the above analysis and review, the Court finds that each of the Tradebay

2    factors supports staying discovery and, therefore, Defendants’ Motion to Stay Discovery

3    should be granted.

4    IV.   CONCLUSION

5          Accordingly, the motion to stay (ECF No. 31) is GRANTED.

6          Discovery will be stayed until a ruling is made on the motions to dismiss.

7          IT IS SO ORDERED.

8                 August 13, 2021
           DATED: _______________.
                                                                          __
9                                            UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                                -10-
